Case 5:15-cr-00068-EEF-MLH Document 93 Filed 07/20/20 Page 1 of 3 PageID #: 677



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

UNITED STATES OF AMERICA                         CRIMINAL NO. 15-68-01

VERSUS                                           JUDGE ELIZABETH E. FOOTE

MARCUS MILTON (01)                               MAGISTRATE JUDGE HORNSBY


                                          ORDER

        Before the Court is a letter from the Defendant, Marcus Milton (“Milton”), in which

 he essentially asks the Court to compel the Bureau of Prisons to award him credit for time

 served. Record Document 90. Although Milton does not explain the dates or calculations

 listed in his letter or the attachments thereto, it appears he seeks credit for the time he

 has spent in custody since December 4, 2014. He states that during sentencing, the

 Court’s “word was that . . . once [the Court] had a chance to calculate my time served

 that [the Court] would give me the jail credits.” Id. at p. 1. The Court writes to clarify

 the issue for the benefit of the Defendant and the Bureau of Prisons.

        Milton was arrested by Louisiana State Probation and Parole officers on December

 4, 2014. Record Document 56. At that time, he was held in state custody on a parole

 violation. He was not in federal custody at that time. Milton was not brought into federal

 custody until April 8, 2015; he remained in federal custody until his sentencing in this

 matter on February 4, 2016. See Record Documents 16, 52, and 56.

        During the sentencing hearing, Milton asked the Court whether he would receive

 credit for time served in custody. Record Document 68, p. 25. The Court responded as

 follows:
Case 5:15-cr-00068-EEF-MLH Document 93 Filed 07/20/20 Page 2 of 3 PageID #: 678



        [T]he law gives you credit for time served once you’re in federal custody.
        Your case is complicated by the fact that you were on a state probation at
        the time. So calculating what is attributable to state time and what is
        attributable to federal custody is beyond my ability at this time. But the law
        does provide that you would get credit for time served while in federal
        custody. But as I said, because of the extensive nature of your criminal
        background, the fact that you were on state probation at the time, I can’t
        just look at the record today and identify a date.

 Id. Thus, the Court made it clear that custodial credit would be awarded for “the time

 served once you’re in federal custody.” Id. The Court did not give its “word” that Milton

 would receive a certain amount of credit, nor did it address, much less promise, whether

 Milton’s state arrest date would be credited toward his sentence. While Milton wants credit

 as early as his December 4, 2014 arrest date, he was plainly in state custody at that time.

 Accordingly, the only credit the Court would have anticipated Milton receiving would begin

 on April 8, 2015, the date when he entered federal custody.

        The Court notes that it is currently without authority to order the Bureau of Prisons

 to calculate the Defendant’s sentence in any certain manner.         See United States v.

 Dowling, 962 F.2d 390, 393 (5th Cir. 1992) (“the United States Supreme Court [has] held

 that § 3585(b) does not authorize a . . . court to compute credit for time spent in official

 detention at sentencing, but [rather,] credit awards are to be made by the Attorney

 General, through the Bureau of Prisons, after sentencing.”)        Thus, if the Defendant

 believes he is being improperly refused credit for time he has served in federal custody,

 he must pursue administrative review of his computations before seeking judicial review

 through a formal motion. See United States v. Setser, 607 F.3d 128, 133 (5th Cir. 2010).
Case 5:15-cr-00068-EEF-MLH Document 93 Filed 07/20/20 Page 3 of 3 PageID #: 679



       Lastly, the Court assures Milton that his motion to vacate his conviction and/or

 sentence under 28 U.S.C. § 2255 [Record Document 74] is pending and will be resolved

 in due course.

        THUS DONE AND SIGNED this 20th day of July, 2020.




                                       ELIZABETH E. FOOTE
                                       UNITED STATES DISTRICT JUDGE
